DETAILED ACTION
This office action is response to claims filed on 12/15/2021. Claims 1-17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2021 was filed on the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7-8, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. US 20120091792 A1 (Hereinafter “Wu”).
Regarding Claim 1, Wu teaches a motor drive system (figs. 1-2, 10) comprising: 
an input portion (figs. 1-2, portion between 12 & 14) arranged to receive a DC input voltage across first (figs. 1-2, positive line from battery 12 input to 14) and second conductors (figs. 1-2, negative line from battery 12 input to 26n); 
an inverter (figs. 1-2, 20) connected across the first and second conductors, said inverter being arranged such that, in a normal mode of operation ([0008] FIG. 1 depicts an apparatus in an operation mode), the inverter receives the DC input voltage and generates an AC drive voltage therefrom; 
a motor (figs. 1-2, 22)  connected to the inverter (figs. 1-2, 20), said motor being arranged such that, in the normal mode of operation ([0008] FIG. 1 depicts an apparatus in an operation mode), the motor receives the AC drive voltage; and 
a first switch (figs. 1-2, 14) connected along the first conductor (figs. 1-2, positive line from battery 12 input to 14) between the input portion (figs. 1-2, portion between 12 & 14) and the inverter (figs. 1-2, 20), wherein the first switch is a normally-open switch (Implicit that the switch is open if there is no power); 
a damping controller (figs. 1-2, 16) comprising a second switch (figs. 1-2, 30) and a damping means connected in series between the first and second conductors, wherein the second switch is a normally-closed switch ([0013] It is recognized that the switch 30 may be a transistor, IGBT, MOSFET or other suitable device that is configured to open/close to enable energy transfer therethrough when desired); 
wherein the damping controller is arranged such that: 
when the motor drive system is operated in the normal mode of operation, the first switch is closed and the second switch is open ([0008] FIG. 1 depicts an apparatus in an operation mode); and 
when the motor drive system is operated in a damping mode of operation, the first switch is open and the second switch is closed ([0009] FIG. 2 depicts the apparatus in a discharge mode).
Regarding Claim 2, Wu teaches the motor drive system as claimed in claim 1, wherein a DC link capacitor (figs. 1-2, 18) is connected between the first and second conductors.
Regarding Claim 4, Wu teaches the motor drive system as claimed in claim 1, wherein the damping means comprises a dissipative component (figs. 1-2, 32).
Regarding Claim 7, Wu teaches the motor drive system as claimed in claim 1, wherein the inverter comprises: 
a first phase leg comprising first and second diodes (figs. 1-2, 26a &26d) arranged in antiparallel such the anode of the first diode is connected to the cathode of the second diode, the cathode of the first diode is connected to the first conductor, and the anode of the second diode is connected to the second conductor.
Regarding Claim 8, Wu teaches the motor drive system as claimed in claim 7, wherein the inverter further comprises: 
a second phase leg comprising third and fourth diodes (figs. 1-2, 26b &26e) arranged in antiparallel such the anode of the third diode is connected to the cathode of the fourth diode, the cathode of the third diode is connected to the first conductor, and the anode of the fourth diode is connected to the second conductor; and 
a third phase leg comprising fifth and sixth diodes (figs. 1-2, 26c &26n) arranged in antiparallel such the anode of the fifth diode is connected to the cathode of the sixth diode, the cathode of the fifth diode is connected to the first conductor, and the anode of the sixth diode is connected to the second conductor.
Regarding Claim 10, Wu teaches the motor drive system as claimed in claim 1, wherein the second switch comprises at least one of: a transistor, such as a field-effect-transistor (FET), a metal- oxide-semiconductor FET (MOSFET), or a bipolar junction transistor (BJT); a thyristor; or a relay ([0013] It is recognized that the switch 30 may be a transistor, IGBT, MOSFET or other suitable device that is configured to open/close to enable energy transfer therethrough when desired).
Regarding Claim 12, Wu teaches the motor drive system as claimed in claim 1, wherein the first conductor comprises a positive power supply rail (figs. 1-2, positive line from battery 12 input to 14)  and the second conductor comprises a negative power supply rail or ground (figs. 1-2, negative line from battery 12 input to 26n).
Regarding Claim 13, Wu teaches the motor drive system as claimed in claim 1, wherein the input portion (figs. 1-2, portion between 12 & 14) is arranged for connection to an external voltage source (figs. 1-2, 12).
Regarding Claim 14, Wu teaches the motor drive system as claimed in claim 13, wherein the external voltage source and/or internal voltage source comprises a battery, a passive rectifier, or an active rectifier ([0012], In general, the power source 12 may include any number of batteries or battery cells and is configured to generate high voltage (HV) DC energy).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Nakagawa et al. US 20180022444 A1 (Hereinafter “Nakagawa”).
Regarding Claim 3, Wu teaches the motor drive system as claimed in claim 1, 
Wu does not expressly disclose wherein the motor drive system comprises an actuator mechanically coupled to the motor.
However, Nakagawa teaches a motor drive system (Nakagawa fig. 3) comprises an actuator (Nakagawa fig. 3,  21) mechanically coupled to the motor (Nakagawa fig. 3, 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the motor drive system comprises an actuator mechanically coupled to the motor as taught by Nakagawa in the motor drive system of Wu to be use for aircraft components for flight.
Regarding Claim 16, Wu teaches a motor drive system as claimed in claim 1;
Wu does not expressly disclose an electromechanical actuation system comprising: an actuator; wherein the actuator is mechanically coupled to the motor.
However, Nakagawa teaches an electromechanical actuation system (Nakagawa Fig. 3, 30 & 21) comprising: 
an actuator (Nakagawa fig. 3,  21); a motor drive system (Nakagawa fig. 3); wherein the actuator is mechanically coupled to the motor (Nakagawa fig. 3, 24).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement an electromechanical actuation system comprising: an actuator; wherein the actuator is mechanically coupled to the motor as taught by Nakagawa in the motor drive system of Wu to be use for aircraft components for flight.
Regarding Claim 17, Wu in view of Nakagawa teach the electromechanical actuation system as claimed in claim 16, wherein the actuator (Nakagawa fig. 3,  21) is further mechanically coupled to a flight control surface (Nakagawa [0124] FIG. 13 is a schematic view showing the entire aircraft 10 in a case where the electric actuator driving and controlling device 25 drives and controls the rotary motor 24 configured to drive the actuation mechanism 21 configured to drive an aileron 14 provided in each of primary wings 122).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Hatanaka US 20150202978 A1 (Hereinafter “Hatanaka”).	
Regarding Claim 5, Wu teaches the motor drive system as claimed in claim 1, 
Wu does not expressly disclose wherein the damping means comprises an energy harvesting arrangement arranged to capture energy from the motor when the motor moves in response to an external force.
However, Hatanaka teaches an energy harvesting arrangement arranged to capture energy from the motor when the motor moves in response to an external force ([0064], When the first power converter 21 operates as the DC/DC converter, direct-current power from the direct-current overhead wire 1 or the second power converter 51 supplied via the direct-current common section 90 is converted into desired direct-current power and charges the first power storage device 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement an energy harvesting arrangement arranged to capture energy from the motor when the motor moves in response to an external force as taught by Hatanaka in the motor drive system of Wu, for the purpose to enable use of vehicle through use of stored power when main source has been disabled.
Regarding Claim 6, Wu in view of Hatanaka teach the motor drive system as claimed in claim 5, wherein the energy harvesting arrangement is arranged to store at least part of the energy harvested from the motor in a suitable energy storing means ([0064], When the first power converter 21 operates as the DC/DC converter, direct-current power from the direct-current overhead wire 1 or the second power converter 51 supplied via the direct-current common section 90 is converted into desired direct-current power and charges the first power storage device 22).
Claims 9, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Liu et al.  US 20140300298 A1 (Hereinafter “Liu”).	
Regarding Claim 9, Wu teaches the motor drive system as claimed in claim 1, 
Wu does not expressly disclose wherein the first switch comprises at least one of: a transistor, such as a field-effect-transistor (FET), a metal- oxide-semiconductor FET (MOSFET), or a bipolar junction transistor (BJT); a thyristor; or a relay.
However, Liu teaches the first switch comprises at least one of: 
a transistor, such as a field-effect-transistor (FET), a metal- oxide-semiconductor FET (MOSFET), or a bipolar junction transistor (BJT); a thyristor; or a relay (Liu [0026], Any suitable switching device 202 may be used, such as a contractor, relay, or a semiconductor-based switching device (e.g., IGBT, SCR, GTO, IGCT, etc.), wherein the switching device 202 is preferably sized to accommodate the maximum current flow required in normal operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the first switch comprises at least one of: a transistor, such as a field-effect-transistor (FET), a metal- oxide-semiconductor FET (MOSFET), or a bipolar junction transistor (BJT); a thyristor; or a relay as taught by Liu in the motor drive system of Wu, based on the power rating of the drive system either can be used.
Regarding Claim 11, Wu teaches the motor drive system as claimed in claim 1, 
Wu does not expressly disclose wherein the second switch is controlled with a control signal having a variable duty cycle.
However, Liu teaches the second switch is controlled with a control signal having a variable duty cycle (Liu [0027], The second switch 210 operates according to a second control signal 224 from the precharge and dynamic braking controller 220, and can be any suitable type of switching device, including without limitation a contactor, relay, or a semiconductor-based switching device (e.g., IGBT, SCR, GTO, IGCT, etc.). The controller 220 includes any suitable logic and signal conditioning and/or driver circuitry to provide the control signals 222 and 224 to properly operate the first and second switching devices 202 and 210 according to the operation and functionality described herein).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the second switch is controlled with a control signal having a variable duty cycle as taught by Liu in the motor drive system of Wu, for the purpose to adjust the control of the second switch accordingly to feedback values detected.
Regarding Claim 15, Wu teaches the motor drive system as claimed in claim 1, 
Wu does not expressly disclose wherein the motor drive system comprises an internal voltage source, wherein the input portion is connected to said internal voltage source.
However, Liu teaches the motor drive system( Lui fig. 2, 100) comprises an internal voltage source (Liu Fig. 2, 120), wherein the input portion (Liu fig. 2, portion between 120 and 121-122) is connected to said internal voltage source.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the input portion is connected to said internal voltage source as taught by Liu in the motor drive system of Wu, based on if the external voltage source is DC or AC, where when its AC a rectifying circuit or converter is needed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/            Examiner, Art Unit 2846